Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Landin et al. (US 20130065490 A1) in view of Hayashi (US 5586930).
1.    Regarding claim 1, Landin teaches an abrasive article comprising: a first abrasive element (100); a first resilient element 170, a second abrasive element (100; Fig. 1 A, 2), a second resilient element 170; and a carrier (210); wherein the first resilient element and first fastening element are disposed between the first abrasive element and the carrier, and wherein the second resilient element and second fastening element are disposed between the 10second abrasive element and the carrier (Figs 1C and 2); wherein the first and second abrasive elements are disposed on the carrier (Fig. 2) as spaced-apart discrete elements; wherein the first and second abrasive elements each comprises a first major surface (110 top surface) and a second major surface (130 bottom surface); wherein at least the first major surfaces of the first and second abrasive elements comprise a plurality of precisely shaped features (140); wherein the first and second abrasive elements, collectively, comprise a group of the precisely shaped features having a common maximum design feature height of Do (Paragraph 0046; the shaped abrasive composites are “precisely shaped” as is taught in this paragraph and additionally can be seen in Fig. 1A and 1C are all the same “design feature height”); wherein the first and second abrasive elements are coupled to the carrier such that the group of precisely shaped features have a non-coplanarity of less than about 20% of Do (Fig. 1 A, 1C; Paragraph 0046) and wherein the abrasive elements comprise substantially inorganic structures (Paragraph 0049). Landin is silent in regard to the features comprising a substantially monolithic structure and wherein the first and second resilient elements are locked in a compressed position 20through the first and second fastening elements, respectively.  Hayashi, however, teaches an abrasive article with first and second abrasive members 18,28,41 that are monolithic and the abrasive members 41 have resilient members 46 that are locked in compressed position through fasteners 41a wherein the first/second resilient element 46 and first/second fastening element 41a are disposed between the first abrasive element 41 and the carrier base 39 (col 7, lines 38-43,60-67). Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the abrasive member/resilient member of Landin with the arrangement taught by Hayashi having the resilient member compressed (under pressure) for fastening abrasive member with fastener to carrier for a more secure coupling.
Landin further discloses 2. The abrasive article of claim 1, wherein the substantially inorganic, monolithic structures are 99% carbide ceramic by weight.  [0048]. 
Landin discloses 253. The abrasive article of claim 1, wherein the plurality of precisely shaped features are diamond and Landin teaches having a coating [0048,0051]. Regarindg claims 3 and 4, to have a diamond coating (from list of claim 4) is a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
Regarding claim 5, Landin nor Hayashi recite the porosity of the abrasive elements. However, both recite diamond material and the exact porosity of less than about 5% would be a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.

PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar abrasive articles with abrasive elements.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
July 19, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723